Citation Nr: 1047048	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-25 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1. Entitlement to a compensable disability rating for residuals 
of a navicular fracture of the right foot.

2. Entitlement to a disability rating in excess of 20 percent for 
residuals of a crush injury to the left index, middle and ring 
fingers with distal digital nerve injuries and traumatic 
arthritis at the distal interphalangeal (DIP) joint.  

3. Entitlement to a compensable disability rating for residuals 
of a right hand fifth metacarpal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 
1985.

This matter previously came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the RO in 
St. Louis, Missouri, which in pertinent part continued a 
noncompensable evaluation for residuals of a right ankle 
fracture.  Thereafter, in a December 2007 decision, the Board 
granted an increased rating of 10 percent for the Veteran's 
residuals of a navicular fracture of the right foot.

The Veteran then appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a June 2010 memorandum 
decision, the Court vacated the December 2007 Board decision and 
remanded the matter for further proceedings consistent with the 
memorandum decision.  

During the pendency of the appeal, a temporary file was created 
and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As to the issue of entitlement to a compensable disability rating 
for residuals of a navicular fracture of the right foot, the 
Board must remand this issue for a new examination.  

The Veteran contends that he is entitled to a higher rating for 
his right foot disability. He asserts that he has increased pain 
in his right foot and that this pain is so severe that he 
experiences decreased functional activity as a result.

As a preliminary matter, the Board notes that the Veteran is not 
service-connected for right foot bone spurs or right ankle 
arthritis.  Service connection for right foot bone spurs was 
denied in a February 2007 rating decision, and service connection 
for right ankle arthritis was denied in a September 2009 rating 
decision.  These issues are not on appeal.

The record reflects that the Veteran initially sustained a right 
foot injury in 1984, while he was playing basketball during 
service. Service medical records reveal a fractured navicular 
bone of the right foot. No surgery was required.

At a VA examination in March 2004, the Veteran had complaints of 
an intermittent stinging or burning sensation in his right foot. 
Upon examination, the Veteran walked with a normal gait and was 
able to walk on his tiptoes and heels without difficulty. He was 
able to squat and duck walk without apparent pain. There was no 
swelling, tenderness, or deformity. The examiner diagnosed the 
Veteran with a healed fracture of the right foot and noted, 
despite the Veteran's complaints of limited motion in his right 
ankle, that the Veteran had fractured the right tarsonavicular 
bone, not his ankle, during service. X-rays of the right ankle 
were normal.

At a VA examination in April 2005, the Veteran complained of 
severe pain in his right foot with a decrease in functional 
ability. The examiner noted that the Veteran walked with a normal 
gait and without any apparent difficulty. The Veteran had pain in 
the posterior aspect of the right foot and in the plantar aspect 
of the right heel. The examiner again noted that the active duty 
medical records showed that the Veteran originally suffered a 
foot-not an ankle-injury in service.

According to the most recent medical evidence, a VA examination 
report from July 2006, the Veteran again complained of pain in 
his right foot. Upon examination, the Veteran had a marked 
antalgic gait, with tenderness over the plantar surface of the 
posterior foot and over the anterior to lateral malleolus of the 
ankle. The examiner noted that repetitive motion caused 
increasing pain, and he added diagnoses of plantar fasciitis and 
a plantar calcaneal spur of the right foot. X-rays revealed two 
ossicles on the navicular bone but showed no fracture or 
dislocation.  

The Board notes that all of the available medical evidence of 
record shows the Veteran to have suffered a fracture of his foot, 
and not his ankle, during service.  However, at the July 2006 
examination, the examiner relied on the Veteran's self-reported 
history of having fractured his ankle in service.  Notably, the 
claims file was not available for review at the examination.  In 
this regard, the Board finds the July 2006 examination report, to 
include the examiner's opinion that the Veteran's right plantar 
calcaneal spur was at least as likely as not service-connected, 
to be inadequate and lacking in probative value because it was 
based on a factually inaccurate medical history.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion is derived from a factually accurate, fully articulated, 
and soundly reasoned opinion).  To this end, a new examination is 
necessary to further assess the nature and severity of the 
Veteran's service-connected disability.  Upon examination, an 
opinion should be rendered as to whether the Veteran's right 
plantar fasciitis and right plantar calcaneal spur are 
etiologically related to his residuals of a navicular fracture of 
the right foot.  In addition, there should also be a discussion 
or opinion differentiating the symptoms attributable to the 
Veteran's service-connected right navicular fracture residuals 
and the symptoms attributable to his nonservice-connected 
conditions, to include right ankle arthritis.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (remanding Board's decision 
where, medical evidence did not differentiate between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability).

As to the remaining issues, it is noted that a September 2009 
rating decision in pertinent part continued a 20 percent rating 
for residuals of a crush injury to the left index, middle and 
ring fingers with distal digital nerve injuries and traumatic 
arthritis at DIP joint, and continued a noncompensable rating for 
residuals of a right hand fifth metacarpal fracture.  
Subsequently, a November 2009 rating decision further continued 
the noncompensable rating for residuals of a right hand fifth 
metacarpal fracture.  The record reflects that the Veteran 
submitted a timely notice of disagreement in December 2009 with 
respect to these rating decisions.  The Board observes that a 
statement of the case (SOC) addressing the pertinent issues has 
not yet been associated with the claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the case 
in such a circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 
Vet. App. 124 (1996).  The purpose of this remand is to give the 
AOJ an opportunity to cure this defect.  Thereafter, the AOJ 
should return the claims file to the Board only if the Veteran 
perfects his appeal in a timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the 
case addressing the issues of entitlement 
to: (1) a disability rating in excess of 20 
percent for residuals of a crush injury to 
the left index, middle and ring fingers 
with distal digital nerve injuries and 
traumatic arthritis at DIP joint; and (2) a 
compensable disability rating for residuals 
of a right hand fifth metacarpal fracture.  
The Veteran should be given an opportunity 
to perfect an appeal by submitting a timely 
substantive appeal.  The AOJ should advise 
the Veteran that the claims file will not 
be returned to the Board for appellate 
consideration of these issues following the 
issuance of the statement of the case 
unless he perfects his appeal.

2.  The AOJ should then schedule the 
Veteran for an appropriate VA examination 
to evaluate the current severity of his 
service-connected residuals of a navicular 
fracture of the right foot.  The claims 
file must be made available to the 
examiner and the examiner must note in 
the examination report that the file 
was reviewed.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  

The examiner should also render an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) that the Veteran's right 
plantar fasciitis and plantar calcaneal 
spur are etiologically related (via 
causation or aggravation) to his service-
connected residuals of a navicular fracture 
of the right foot, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  In doing so, 
the examiner should be mindful that the 
Veteran is shown to have suffered a 
fracture of the right foot-not right 
ankle-in service, and that he is not 
service-connected for arthritis of the 
right ankle.  Additionally, the examiner 
should attempt to differentiate between the 
symptoms attributable to the Veteran's 
service-connected right navicular fracture 
residuals and the symptoms attributable to 
his nonservice-connected conditions, to 
include right ankle arthritis.  The 
examiner should describe all findings in 
detail and explain the rationale for any 
conclusions reached.  

3.  Thereafter, the AOJ should readjudicate 
the claim of entitlement to an increased 
rating for residuals of a navicular 
fracture of the right foot.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished an SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


